DETAILED ACTION
Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 30 November 2020.   
Applicant’s remarks have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  
The present application is being examined under the pre-AIA  first to invent provisions. 
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0015986 (“Hall”) (see IDS filed on 13 August 2014) in view of US Patent No. 4,935,061 (“French”) (see IDS filed on 13 August 2014) further in view of US Patent No. 2011/0165101 (“Dykstra”) (see PTO-892).
Hall discloses a method for inhibiting discoloration of a material that contains pyrithione or a salt thereof, wherein an effective amount of a discoloration inhibitor, such as dehydroacetic acid (DHA) (equivalent to 3-acetyl-6-methyl-2H-pyranone – see [0017] of US 2014/0038933) or a salt thereof is added to the material (see [0007]).  
Regarding claims 2 and 3, the DHA may be in the form of a zinc salt (see [0011]).

Regarding claim 5, the disclosed composition may comprise paints (see [0008]) or personal care formulations, such as shampoos (see [0009]).
Regarding claim 10, disclosed pyrithione salts include sodium pyrithione and zinc pyrithione (see [0026]).
Regarding the limitations of claim 1 directed to complexing iron ions, “‘Products of identical chemical composition cannot have mutually exclusive properties.’  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  See MPEP 2112.01.
Hall explains that the disclosed composition provides the benefit of preventing discoloration without inhibiting the antimicrobial action of the pyrithione or salt thereof (see [0016]).
Regarding claim 6, Hall teaches DHA at a concentration of about 0.05% to about 5% by weight of the composition (see [0033]).
Regarding claim 11, pyrithione is present in the disclosed composition at a concentration of about 500 ppm to about 5,000 ppm (see [0026]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	French teaches a process and composition for providing reduced discoloration of paints and paint bases containing pyrithione and ferric ion (see col. 1, lines 8-10).
Regarding claims 1 and 8, disclosed iron co-chelators added to the pyrithione-containing composition are HEDP (see col. 1, lines 50-57) and EDTA (see col. 2, lines 48-56).
French explains that the reduced discoloration is achieved because of the superior ferric ion binding capability of the HEDP metal salts disclosed, as compared to the ferric ion binding ability of the pyrithione in the composition (see col. 2, lines 61-64).
Regarding claims 9 and 21, as explained above, Hall teaches DHA at a concentration of about 0.05% to about 5% by weight of the composition (see [0033]).  Additionally, French teaches HEDP at a concentration of between about 33 and about 75 weight percent of the composition (see col. 2, lines 37-39) and EDTA at a concentration of between 50 and 500 ppm (see col. 2, lines 52-56).
As indicated above, in one preferred embodiment, Hall teaches the disclosed material containing pyrithione in a personal care formulation, preferably a shampoo (see, e.g., [0020]).  Additionally, French explains that sodium pyrithione is typically employed as a biocide and preservative in functional fluids, such as metalworking fluids, lubricants, cosmetics and toiletries.  
Thus, while Hall teaches a personal care formulation as a preferred embodiment and French explains that sodium pyrithione is used as a biocide in, e.g., cosmetics and toiletries, neither reference discloses the ingredients of a personal care formulation.  

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a method for reducing discoloration of a pyrithione-containing composition due to the presence of an iron ion comprising adding a pyranone compound to the pyrithione-containing composition in an amount effective to complex iron ions introduced to the composition from impurities present in raw materials used to make the composition or from the processing equipment and adding an iron co-chelator and at least one fatty acid and having a pH of greater than or equal to 10, as taught by Hall in view of French further in view of Dykstra.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it provides the benefit of preventing discoloration without inhibiting the antimicrobial action of the pyrithione or salt thereof, as explained by Hall (see above).   Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to add a co-chelator to the composition disclosed by Hall because of the resulting reduced discoloration of the pyrithione-containing composition because of the superior ferric ion binding capability of the HEDP metal salts disclosed, as explained by French (see above). 
*  *  *  *  *


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615